STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

In Re: The Marriage/Children of;

Kevin D.,
Petitioner Below, Petitioner                                                            FILED
                                                                                      May 26, 2020
                                                                                    EDYTHE NASH GAISER, CLERK
vs.) No. 19-0775 (Kanawha County 2010-D-670)                                        SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA

Beth G.,
Respondent Below, Respondent


                               MEMORANDUM DECISION

      Petitioner Kevin D., a self-represented litigant, appeals the Circuit Court of Kanawha
County’s July 16, 2019, order denying his appeal of the June 12, 2019, “Order—Hearing of
September 12, 2017” from the Family Court of Kanawha County. Respondent Beth G., by counsel
Mark Swartz, filed a response to which petitioner submitted a reply.1

       The Court has considered the parties’ briefs and record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        Petitioner and respondent were married on March 19, 1998, and separated on March 20,
2010.2 Respondent filed her divorce petition on April 13, 2010, citing irreconcilable differences.
A joint motion for bifurcation of the divorce proceedings was granted by the family court on May
21, 2010, and an agreed bifurcation order was executed by the court and entered on May 28, 2010.
The divorce was granted based upon irreconcilable differences. During a hearing on February 25,
2014, the family court heard testimony and considered evidence. Thereafter, it entered its March

       1
          Petitioner filed his reply on January 17, 2020. Thereafter, on February 26, 2020, he filed
a motion to stay the proceedings before this Court “pending filing of amended reply by petitioner.”
In that very brief motion, he requested leave to file an amended reply to correct an alleged “material
misrepresentation” by respondent set forth in the factual section of her brief. He did not, however,
attach the proposed amended reply or set forth any reason why that issue was not addressed in his
original reply brief. We hereby deny petitioner’s February 26, 2020, motion, and proceed to
consider the matter as originally briefed by the parties.
       2
        Respondent filed a divorce petition in 2006, but it was withdrawn when the parties
reconciled.
                                                  1
14, 2016, final order setting forth the following relevant findings of fact: respondent continues to
reside in the former marital residence with the couple’s two minor children; petitioner deeded his
interest in the marital home to respondent in August of 2011; at the time of the divorce, the parties
owned two other properties together – one used by petitioner’s business and the other a small house
that petitioner moved into in April of 2011; in September of 2007, the Clay County Bank made a
loan to the parties that was secured by three pieces of real estate – two in Clay County and one in
Kanawha County; at the time of the Clay County Bank loan, the principal amount owed on the
three properties totaled $262,065.90; the loan amount was $321,300 because, in addition to paying
off the three prior mortgages, it was used to pay credit cards and student loans; respondent’s
Exhibit 19 pertained to two American Funds accounts, the larger of which was intended for the
benefit of the parties’ two children to be used to fund their college educations; the fair market
value of the former marital residence as of January 28, 2013, was $232,000; and petitioner admitted
that there were Coverdale and Fidelity IRA accounts for the children’s education at Clay County
Bank but he cashed them in after the divorce proceedings began.

        Based on its findings, the family court assigned respondent 60.3% of the principal balance
then due on the Clay County Bank loan while petitioner was assigned 39.7%. Respondent was
ordered to quitclaim all of her title and interest in the Clay County properties to petitioner. The
family court directed that an equitable distribution of the marital estate be carried out in accordance
with the exhibit attached and incorporated as part of the final order. In addition to the assignment
of distribution for the Clay County Bank loan, petitioner was ordered to reimburse respondent an
amount equal to the Coverdale and Fidelity accounts he cashed out.

        On April 12, 2016, petitioner appealed the family court’s final order to the Circuit Court
of Kanawha County. On May 6, 2016, the circuit court denied that appeal and entered an order
finding that a hearing was not necessary for it to make a determination. The circuit court found
that the family court had not abused its discretion, did not act contrary to constitutional or statutory
authority, and its decision was supported by substantial evidence and facts and was not arbitrary
or capricious. Petitioner appealed that order to this Court, and we affirmed that order by
memorandum decision in 2017. Kevin D. v. Beth Ann R., No. 16-0530, 2017 WL 944058 (W. Va.
Mar. 10, 2017) (memorandum decision).

        Thereafter, on September 12, 2017, the Family Court of Kanawha County heard testimony
from the parties and the former guardian ad litem, Beverly Selby, in addition to the proffers of
counsel. The family court held a telephonic conference on October 3, 2017, and entered its final
order on June 12, 2019. In that order, the family court set forth the following relevant findings of
fact and conclusions of law: The motion to supplement the record and modify the order entered on
May 8, 2017, is denied so the judgment amount of $9,491.92 stands. Beth G. filed a motion to
compel payment, requesting the appointment of a commissioner to pay various amounts on behalf
of the parties or to Beth G. The previous final order divided the marital property between the
parties – the Kanawha County house was assigned to Beth G. and the two Clay County properties
to Kevin D. All three properties were subject to one deed of trust that secured one mortgage note.
The final order allocated 60.3% of the loan balance and monthly payments to Beth G. and 39.7%
to Kevin D. “As determined by the Order on Petition for Contempt, [Kevin D.] failed to make
payments required by both the temporary and final Court Orders to the Clay County Bank.”
Therefore, the family court’s order on petition for contempt granted Beth G. a judgment for

                                                   2
$9,491.92 “representing the arrearage on the loan as of February 3, 2017[,] that was deemed to be
equal to [Kevin D.’s] missed payments.”

        It further found that the Clay County Bank deed of trust remained a lien against that
Kanawha County home, as it predated the quit claim deed. Over a period of several years, Beth G.
attempted to reach an agreement with the Clay County Bank whereby she would pay a portion of
the loan balance in exchange for a release giving her clear title to the Kanawha County property.
However, they were unable to reach an agreement for several years. The agreement they eventually
reached required the bank, in consideration of the payment of $210,000 from Beth G., to release
its deed of trust and lien against the Kanawha County home. The Clay County Bank was required
to apply the entire $210,000 payment to the then-outstanding loan balance. According to the family
court,

       [b]ecause of this transaction, [Beth G.] paid more than her fair share of the
       mortgage note balance. Her over payment, required to obtain the partial release,
       reduced the total amount due on (the parties[’] joint mortgage obligation)[.] As a
       result, [Kevin D.’s] liability to the Bank for the remaining loan balance was
       $51,343.75 less than his allocated liability under the terms of the Final Divorce
       Order.

Beth G. testified that she paid the $210,000 to Clay County Bank in order to obtain the partial
release, which was introduced into evidence during the September 12, 2017, hearing.

       The March 14, 2016, final order distributed 50% of the marital portion of Beth G.’s 401(k)
to Kevin D. to equalize the equitable distribution. From that amount, the final order required Kevin
D. to pay his share of the children’s medical expenses, $5,334.74, to reimburse Beth G., and to
pay $15,096.48 to Beth G. to restore the $15,096.48 to the children’s accounts that Kevin D. had
“been determined to have dissipated.”

        Without setting forth the dates of the previous orders, the family court found that by “prior
[o]rders of this [c]ourt, Beverly Selby’s fee statements, as guardian ad litem, were approved as to
amount and allocated between the parties.” Pursuant to those orders, Kevin D. was to pay Ms.
Selby $7,131.25, but he had failed to do so. However, Beth G. was making monthly payments to
Ms. Selby to fulfill her allocated share of the fees.

        In its June 12, 2019, order, the family court determined that “there is no other reasonable
way to complete the equitable distribution, i.e. other than to distribute payments from what would
have been [Kevin D.’s] share of the 401(k); this is the only reasonable alternative at this time; . .
.” The family court ordered the following: (1) the $7,131.25 due Ms. Selby “should be held in the
401(k) [Kevin D.’s] 401(k) share pending payment to Ms. Selby;” (2) the disbursement of the
children’s medicals to Beth G. in the amount of $5,334.75 is approved from the 401(k); (3) the
disbursement to Beth G. in the amount of $15,096.48 regarding the children’s accounts is approved
from the 401(k); (4) the disbursement to Beth G. for the non-payments to the Bank should be a
total of $10,239.75; and (5) the disbursement to Beth G. from the 401(k) for her over payment to
the Bank shall be a total of $51,343.78. Kevin D. was ordered to cooperate in effectuating and
making the specified payments from the 401(k).

                                                 3
        The family court went on to find that at the conclusion of the October 3, 2017, conference,
Kevin D. “vouched” the record and told the family court that there were “federal tax liens that in
his opinion could take precedence regarding the 401(k) monies. [Kevin D.] asserted that no monies
shall be paid to anyone from the 401(k) ‘until we straighten out’ the federal tax liens to determine
what happens with those.” Thereafter, the family court ordered that the stay order previously
entered shall remain in effect, pending further order of the court regarding disbursements from
Beth G.’s 401(k) account.

        Kevin D. appealed the family court’s June 12, 2019, order to the Circuit Court of Kanawha
County on July 16, 2019. Following its review of the matter, the circuit court denied Kevin D.’s
petition for appeal by order entered on July 29, 2019. Petitioner appeals from those orders.3

                “In reviewing a final order entered by a circuit court judge upon a review
        of, or upon a refusal to review, a final order of a family court judge, we review the
        findings of fact made by the family court judge under the clearly erroneous
        standard, and the application of law to the facts under an abuse of discretion
        standard. We review questions of law de novo.” Syl., Carr v. Hancock, 216 W. Va.
474, 607 S.E.2d 803 (2004).

Syl. Pt. 1, Zickefoose v. Zickefoose, 228 W. Va. 708, 724 S.E.2d 312 (2012).

        On appeal, petitioner sets forth five assignments of error. First, he asserts that the family
court erred when it approved the payment of the former guardian ad litem’s fees. Kevin D. states
that Ms. Selby was appointed as the guardian ad litem in July of 2014 after an incident wherein
Kevin D. repeatedly called Beth G. and left inappropriate voicemails, transcripts of which are
included in the record. Thereafter, “all rights of visitation, communication, and contact with [their]
children were terminated and have remained forbidden by the Family Court of Kanawha County.”
He is critical of the timeliness of the guardian ad litem’s submission of her report to the family
court and disagrees with some of her findings set forth therein. Petitioner argues that both the
family court and circuit court were clearly erroneous in awarding Ms. Selby’s fee and argues that
it was an abuse of discretion for the family court to order any payment to Ms. Selby. He contends
that Ms. Selby should be required to repay all monies previously paid to her by both petitioner and
respondent.

        Ms. Selby has not served as the guardian ad litem in the instant matter for several years,
and the orders related to Ms. Selby’s actions and the payment of her fees were entered in 2015,
prior to petitioner’s earlier appeal in this matter. While in his reply petitioner argues that his appeal
stems from the 2019 orders of the family and circuit courts, the family court’s order simply
enforced its prior orders, which directed petitioner to pay his portion of Ms. Selby’s fees. There


        Petitioner’s brief wholly fails to comply with West Virginia Rule of Appellate Procedure
        3

10(c)(4), which requires the following: “Supported by appropriate and specific references to the
appendix or designated record, the statement of the case must contain a concise account of the
procedural history of the case and a statement of the facts of the case that are relevant to the
assignments of error.”
                                                   4
were no new issues raised regarding Ms. Selby’s work – only the nonpayment of her fees by
petitioner under the family court’s earlier orders. Rule 28(a) of the West Virginia Rules of Practice
and Procedure for Family Court provides, in relevant part, that “[a] party aggrieved by a final order
of a family court final order may file a petition for appeal to the circuit court no later than thirty
days after the family court was entered in the circuit clerk’s office.” Although petitioner timely
appealed the 2016 order and the circuit court’s order was appealed to this Court, petitioner did not
allege error as to the payment to Ms. Selby. Therefore, we find that this issue was not timely raised.

        Similarly, petitioner next asserts that the family court erred when it quashed a valid and
properly served subpoena to compel the testimony of Charles H. at a March 2, 2015, hearing.
However, he fails to inform this Court who Charles H. is, and his footnote regarding the substance
of the anticipated testimony of Charles H. lacks any citation to the record.4 Further, the only case
cited by petitioner in support of his argument is not on point. State ex rel. Progressive Classic
Insurance Company v. Bedell, 224 W. Va. 453, 686 S.E.2d 593 (2009), specifically addresses
subpoena duces tecum for the deposition of a Rule 30(b)(7) representative.5 Like his first
assignment of error, petitioner’s argument here stems from a 2015 hearing and resulting order.
Again, petitioner failed to timely appeal any alleged issue with regard to this subpoena pursuant
to Rule 28(a) of the West Virginia Rules of Practice and Procedure for Family Court. Therefore,
we will not consider the merits of this argument.

         In his third assignment of error, petitioner, in a two-paragraph argument, asserts that the
circuit court erred when it failed to include the value of the household furnishings in its equitable
distribution. While petitioner points to two pages of testimony from a 2014 hearing in support of
his argument, he fails to point to any specific order in the record or to any case law in support of
his contentions. Due to questions regarding the timeliness of appealing this issue and petitioner’s
failure to comply with this Court’s Rules of Appellate Procedure, we decline to address the merits
of this issue.




       4
         According to petitioner, Charles H. “would tell the court about he and Beth G. traveling
to an apartment in her control . . . and spending the afternoon there discussing Beth G.’s ‘divorce
plans’ and moving a bed.” He asserts that that testimony somehow mitigates against the family
court’s rulings related to equitable distribution “which result in the goose getting the sauce and the
gander getting the fire.”
       5
              In addition to the provisions set forth in Rule 45(b)(1) of the West Virginia
       Rules of Civil Procedure concerning the service of a subpoena upon a person in the
       manner provided for service of process under W.Va. R. Civ. P. 4(d)(1)(A),
       a subpoena or a subpoena duces tecum for a deposition under W.Va. R. Civ. P.
       30(b)(7) may be served upon a domestic or foreign corporation through the
       corporation’s agent or attorney-in-fact authorized by appointment or by statute to
       receive or accept service upon the corporation's behalf.

Syl. Pt. 3, State ex rel. Progressive Classic Ins. Co. v. Bedell, 224 W. Va. 453, 686 S.E.2d 593
(2009).
                                                  5
        Petitioner’s fourth assignment of error is his contention that the lower courts erred by
“failing to combine the value of the three tracts of real property and subtract the debt secured by
the properties to determine the total real property equity to be divided between the parties” and
“fail[ing] to assign unto each party one-half of the total equity of the combined net value of the
three tracts of real property.” In addition, his final assignment of error is that the courts erred by
failing to require Beth G. to provide petitioner with an accounting of the college fund, asserting
that the courts erred by failing to direct Beth G. to pay the child’s share of the college fund to each
child when he/she reaches the age of majority. Once again, petitioner failed to cite a single case or
rule in support of his arguments. These assignments of error fail to comply with Rule 10(c)(7) of
the West Virginia Rules of Appellate Procedure, which requires that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on,
       under headings that correspond with the assignments of error. The argument must
       contain appropriate and specific citations to the record on appeal, including
       citations that pinpoint when and how the issues in the assignments of error were
       presented to the lower tribunal. The Court may disregard errors that are not
       adequately supported by specific references to the record on appeal.

(Emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, this Court specifically noted
that “[b]riefs that lack citation of authority [or] fail to structure an argument applying applicable
law” are not in compliance with this Court’s rules. Further, “[b]riefs with arguments that do not
contain a citation to legal authority to support the argument presented . . . as required
by rule 10(c)(7)” are not in compliance with this Court’s rules. Id. “A skeletal ‘argument,’ really
nothing more than an assertion, does not preserve a claim. . . . Judges are not like pigs, hunting for
truffles buried in briefs.” State v. Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39
(2011) (citation omitted). Because petitioner’s arguments as to these assignments of error are
inadequate and fail to comply with Rule 10(c)(7), we decline to address them on appeal. Therefore,
we hereby affirm the circuit court’s denial of petitioner’s appeal from family court.

                                                                                            Affirmed.

ISSUED: May 26, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison


NOT PARTICIPATING:

Justice Margaret L. Workman


                                                  6